Citation Nr: 0410764	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  03-07 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to reopen a 
claim for service connection for a chronic acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel
INTRODUCTION

The veteran had active military service from November 16, 1978 to 
August 10, 1979.

This matter comes before the Board of Veterans' Appeals (Board) 
from a January 2001 rating decision of the Montgomery, Alabama, 
Regional Office (RO) of the Department of Veterans Affairs (VA).  
The RO determined that new and material evidence had not been 
submitted to reopen a claim of entitlement to service connection 
for an acquired psychiatric disorder, to include PTSD.  

In November 2002, the veteran provided oral testimony before a 
Decision Review Officer at the RO, a transcript of which has been 
associated with the claims file.  

In November 2002, the veteran submitted a claim for service 
connection for a hysterectomy.  As this claims has been neither 
procedurally prepared nor certified for appellate review, the 
Board is referring it to the RO for initial consideration and any 
appropriate indicated adjudicative action.  Godfrey v. Brown, 7 
Vet. App. 398 (1995).

In August 2003, the veteran, with the assistance of her accredited 
representative, appeared at the Montgomery RO and testified at a 
personal hearing before the undersigned Veterans Law Judge.  A 
transcript of the hearing has also been associated with the claims 
file.  

The appeal is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, D.C.  VA will notify you if further action 
is required on your part.  


REMAND

This claim must be afforded expeditious treatment by the Veteran 
Benefits Administration (VBA) AMC.  

The law requires that all claims that are remanded by the Board or 
by the United States Court of Appeals for Veterans Claims (CAVC) 
for additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits Act 
of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) 
(to be codified at 38 U.S.C. §§ 5109B, 7112).  

The Veterans Claims Assistance Act of 2000 (VCAA) , Pub. L. No. 
106-475, 114 Stat. 2096 (2000) was signed into law on November 9, 
2000.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  This law eliminated the former statutory requirement 
that claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 
1991).  

The VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to assist 
claimants in the development of their claims.  

VA issued regulations to implement the VCAA in August 2001.  38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 
C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which were 
effective August 29, 2001.  VA has stated that the provisions of 
this rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA.  66 Fed. Reg. 45,629.  
Accordingly, in general where the record demonstrates that the 
statutory mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  

Specifically, an amendment was promulgated to the regulation which 
governs the evaluation of whether new and material evidence has 
been submitted.  38 C.F.R. § 3.156(a) (2003).  Duty to assist 
requirements for claimants trying to reopen a finally decided 
claim were also promulgated.  38 C.F.R. § 3.159(c)(1)-(3) (2003).  
The provisions of these regulations were explicitly made 
applicable only to claims to reopen a finally decided claim which 
were received by VA on or after August 29, 2001.  

Since the veteran's claim to reopen was received by the RO prior 
to this date, on October 31, 2000, the preexisting version of 38 
C.F.R. § 3.156 applies, and the duty to assist provisions, as 
noted at 38 C.F.R. § 3.159 above, are not applicable to the 
veteran's claim to reopen.  Nevertheless, the duty to assist 
provisions of the VCAA as well as the duty to inform provisions 
are applicable to this aspect of the veteran's claim.  

The CAVC has held that section 5103(a), as amended by the VCAA, 
requires VA to inform a claimant of which evidence VA will provide 
and which evidence claimant is to provide, and remanding where VA 
failed to do so.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  A review of the file reveals that the veteran has not 
been provided such notification pursuant to the VCAA.  Therefore, 
a remand is required.  

The Board observes that additional due process requirements may be 
applicable as a result of the enactment of the VCAA and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002) and 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).

Accordingly, this appeal is REMANDED to the VBA AMC for the 
following development:  

1.  The veteran is advised that she has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the VBA AMC.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  The VBA AMC must review the claims file and ensure that all 
VCAA notice obligations have been satisfied in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 2002), Veterans Benefits 
Act of 2003, Pub. L. 108-183 ,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. § 5103), and any other 
applicable legal precedent.  

Such notice should specifically apprise the veteran of the 
evidence and information necessary to substantiate her claim and 
inform her whether she or VA bears the burden of producing or 
obtaining that evidence or information, and of the appropriate 
time limitation within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and (b) (West 2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

3.  The VBA AMC should then conduct any necessary development 
brought about by the appellant's response and issue a supplemental 
statement of the case, if necessary.

Thereafter, the case should be returned to the Board for final 
appellate review, if in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No action 
is required of the veteran until she is notified by the VBA AMC.  



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
is appealable to the CAVC.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).  



